—Judgment unanimously affirmed, with costs. Memorandum: In affirming we have not overlooked the fact that the Trial Judge admitted into evidence upon the offer of the claimant an “ Agreement of Adjustment ” and a “ Notification by Superintendent of Offer to Settle .Claim ”. These had been submitted by the State to claimant pursuant to section 30 of the Highway Law, as amended. This was error. (Brummer v. State of New York, 25 A D 2d 245.) However, there is ample other evidence in the record to sustain the award, and it appears that the court did not necessarily rely upon such exhibits. (Hopkins v. State of New York, 276 App. Div. 945; Niagara Mohawk Power Corp. v. Ritter, 24 A D 2d 1034.) If it were otherwise a reversal would be required. (Appeal from judgment of Court of Claims in favor of claimant on a claim for permanent appropriation of realty.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.